EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Lee on May 19, 2022.

The application has been amended as follows: 
Claims 1, 9, and 13 are amended as seen below.

--  1.	An article of footwear, comprising: 
an upper including a braid body and at least one component, wherein the braid body comprises at least one braided layer;
a connection area where edges of the braid body and the component are abutting; 
a reinforcement element attached to only an inner surface of the braid body along the connection area adjacent to an inner surface of the component, such that the reinforcement element covers the inner surface of the braid body without covering the inner surface of the component 
a connecting stitch extending through the reinforcement element and the at least one braided layer to an outer surface of the braid body opposite the inner surface to attach the reinforcement element to the inner surface of the braid body; and 
a zigzag stitch comprising a thread that passes through the inner surface of only the component at a first location and passes through both of the reinforcement element and the braid body at a second location to attach the component to the braid body at the connection area, wherein the second location is in a direction from the component that is laterally beyond the connecting stitch attaching the reinforcement element to the inner surface of the braid body;
wherein the thread of the zigzag stitch extends over at least one loop of the connecting stitch attaching the reinforcement element to the inner surface of the braid body; and 
wherein the edges of the braid body and the component are abutting along the connection area such that the braid body and the component are arranged edge to edge.

9.	An article of footwear, comprising: 
a braided upper including a throat area and a heel area; 
a component including a lace eyelet element and a heel cushioning element; 
a connection area where edges of the braided upper and the component are abutting, wherein the connection area includes the throat area and the heel area; 
a reinforcement element attached to only an inner surface of the braided upper along the connection area adjacent to an inner surface of the component, such that the reinforcement element inner surface of braided upper without covering the inner surface of the component; 
two rows of approximately parallel stitches passing through the reinforcement element and the braided upper to an outer surface of the braided upper opposite the inner surface to attach the reinforcement element to the inner surface of the braided upper; and 
a zigzag stitch comprising a thread that passes through the inner surface of only the component at a first location and passes through both of the reinforcement element and the braided upper at a second location to attach the component to the braided upper at the connection area, wherein the second location is in a direction from the component that is laterally beyond the two rows of approximately parallel stitches attaching the reinforcement element to the inner surface of the braided upper; 
wherein the thread of the zigzag stitch extends over at least one loop of the two rows of approximately parallel stitches attaching the reinforcement element to the inner surface of the braided upper; and
wherein the edges of the braided upper and the component are abutting along the connection area such that the braided upper and the component are arranged edge to edge.

13.	A method of making an upper for an article of footwear, the method comprising: 
forming a braid body comprising at least one braided layer; 
forming a component configured to attach to the braid body, wherein the component and the braid body together form at least a portion of the upper; 
stitching a reinforcement element to only an inner surface of the braid body using a connecting stitch along a connection area where edges of the braid body and the component are abutting, wherein the reinforcement element is adjacent to an inner surface of the component and covers the inner surface of the braid body without covering the inner surface of 
the connecting stitch extending through the reinforcement element and the at least one braided layer to an outer surface of the braid body opposite the inner surface to attach the reinforcement element to the inner surface of the braid body; 
stitching the component to the braid body at the connection area using a zigzag stitch comprising a thread that passes through the inner surface of only the component at a first location and passes through both of the reinforcement element and the braid body at a second location to attach the component to the braid body at the connection area, wherein the second location is in a direction from the component that is laterally beyond the connecting stitch joining the reinforcement element to the inner surface of the braid body, 
wherein the thread of the zigzag stitch extends over at least one loop of the connecting stitch attaching the reinforcement element to the inner surface of the braid body; and 
wherein edges of the braid body and the component are abutting along the connection area such that the braid body and the component are arranged edge to edge.  --
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches an article of footwear (or a method of making an article of footwear) having, in combination with other limitations: a braided upper (or braid body), a component, a reinforcement element, a connection area where edges of the braided upper and the component are abutting, a connecting stitch extending through the reinforcement element and the braided upper to attach the reinforcement element to the inner surface of the braided upper, and a zigzag stitch comprising a thread that passes through an inner surface of only the component at a first location and passes through both of the reinforcement element and the braided upper at a second location to attach the component to the braided upper at the connection area; wherein the second location is in a direction from the component that is laterally beyond the connecting stitch attaching the reinforcement element to an inner surface of the braided upper; and wherein the reinforcement element is attached to only the inner surface of the braided upper along the connection area adjacent to the inner surface of the component, such that the reinforcement element covers the inner surface of the braided upper without covering the inner surface of the component.
The closest prior art of record is Van Doren et al. (herein Van Doren)(US Patent No. 4,783,909) in view of Bruce (US PG Pub 2018/0343961) and Rubinstein (US Patent No. 2,197,134), as discussed in the Non-Final Rejection mailed on February 14, 2022. Van Doren, Bruce, and Rubinstein together teach substantially all of the claim limitations except wherein the zigzag stitch passes through an inner surface of only the component at the first location; and wherein the reinforcement element is attached to only the inner surface of the braided upper along the connection area adjacent to the inner surface of the component, such that the reinforcement element covers the inner surface of the braided upper without covering the inner surface of the component. Instead, as seen in Figs. 1, 2, and 6 of Van Doren, Van Doren’s reinforcement element (38) covers both the inner surface of the component and the inner surface of the braided upper. Similarly, the zigzag stitches of Rubinstein, in combination with Van Doren’s disclosure, would pass through both the inner surface of the Van Doren’s component and the inner surface of the Van Doren’s reinforcement element instead of passing only through the inner surface of the component.
Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Van Doren’s article of footwear to include the claimed structure, as such a modification would be improper hindsight modification based solely upon Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed over the prior art of record

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732